 



Exhibit 10.2
EXECUTION COPY
 
GUARANTEE AND COLLATERAL AGREEMENT
among
DEX MEDIA EAST, INC.,
DEX MEDIA EAST, LLC
and certain of their Subsidiaries
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
Dated as of October 24, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINED TERMS
    1  
1.1 Definitions
    1  
1.2 Other Definitional Provisions
    5  
 
       
SECTION 2. GUARANTEE
    5  
2.1 Guarantee
    5  
2.2 Right of Contribution
    5  
2.3 No Subrogation
    6  
2.4 Amendments, etc. with respect to the Borrower Obligations
    6  
2.5 Guarantee Absolute and Unconditional
    6  
2.6 Reinstatement
    7  
2.7 Payments
    7  
 
       
SECTION 3. GRANT OF SECURITY INTEREST
    7  
3.1 Grant of Security Interest
    7  
3.2 Excluded Property
    8  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    8  
4.1 Title; No Other Liens
    8  
4.2 Perfected First Priority Lien
    9  
4.3 Jurisdiction of Organization; Chief Executive Office
    9  
4.4 Farm Products
    9  
4.5 Investment Property
    9  
4.6 Receivables
    9  
4.7 Intellectual Property
    10  
4.8 Deposit Accounts, Securities Accounts
    10  
 
       
SECTION 5. COVENANTS
    10  
5.1 Delivery of Instruments, Certificated Securities and Chattel Paper
    10  
5.2 Maintenance of Insurance
    10  
5.3 Payment of Obligations
    11  
5.4 Maintenance of Perfected Security Interest; Further Documentation
    11  
5.5 Changes in Locations, Name, etc.
    12  
5.6 Notices
    12  
5.7 Investment Property
    12  
5.8 Receivables
    13  
5.9 Intellectual Property
    13  
5.10 Commercial Tort Claims
    14  
5.11 Deposit Accounts, Securities Accounts
    14  
 
       
SECTION 6. REMEDIAL PROVISIONS
    14  
6.1 Certain Matters Relating to Receivables
    14  
6.2 Communications with Obligors; Grantors Remain Liable
    15  
6.3 Pledged Stock
    15  
6.4 Proceeds to be Turned Over To Collateral Agent
    16  
6.5 Code and Other Remedies
    16  
6.6 Registration Rights
    17  

i 



--------------------------------------------------------------------------------



 



         
6.7 Deficiency
    18  
 
       
SECTION 7. THE COLLATERAL ACCOUNT; DISTRIBUTIONS
    18  
7.1 The Collateral Account
    18  
7.2 Control of Collateral Account
    18  
7.3 Investment of Funds Deposited in Collateral Account
    18  
7.4 Application of Moneys
    18  
7.5 Collateral Agent’s Calculations
    20  
 
       
SECTION 8. THE COLLATERAL AGENT
    20  
8.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.
    20  
8.2 Appointment of Collateral Agent as Agent for the Secured Parties
    21  
8.3 Duty of Collateral Agent
    22  
8.4 Execution of Financing Statements
    22  
8.5 General Provisions
    22  
8.6 Authority of Collateral Agent
    22  
 
       
SECTION 9. MISCELLANEOUS
    22  
9.1 Amendments in Writing
    22  
9.2 Notices
    22  
9.3 No Waiver by Course of Conduct; Cumulative Remedies
    23  
9.4 Enforcement Expenses; Indemnification
    23  
9.5 Successors and Assigns
    23  
9.6 Setoff
    23  
9.7 Counterparts
    24  
9.8 Severability
    24  
9.9 Section Headings
    24  
9.10 Integration
    24  
9.11 GOVERNING LAW
    24  
9.12 Submission To Jurisdiction; Waivers
    24  
9.13 Acknowledgements
    25  
9.14 Additional Grantors
    25  
9.15 Releases
    25  
9.16 WAIVER OF JURY TRIAL
    25  

     
SCHEDULES
     
Schedule 1
  Notice Addresses
Schedule 2
  Investment Property
Schedule 3
  Perfection Matters
Schedule 4
  Jurisdictions of Organization, Identification Numbers and Location of Chief
Executive Offices
Schedule 5
  Intellectual Property
Schedule 6
  Deposit and Securities Accounts  
ANNEXES
     
Annex I
  Form of Assumption Agreement

ii



--------------------------------------------------------------------------------



 



GUARANTEE AND COLLATERAL AGREEMENT
          GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 24, 2007,
among each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Grantors”), and JPMorgan Chase
Bank, N.A., as Collateral Agent (in such capacity, together with any successor
collateral agent, the “Collateral Agent”) for the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of October 24, 2007 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Dex Media, Inc., Dex Media East, Inc. (“Holdings”), Dex Media
East LLC (the “Borrower”), the Lenders and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;
          WHEREAS, the Borrower is a member of an affiliated group of companies
that includes each other Grantor;
          WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrower to make valuable transfers
to one or more of the other Grantors in connection with the operation of their
respective businesses;
          WHEREAS, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement;
          WHEREAS, it is a condition precedent to the obligation of the Lenders
to make their respective extensions of credit to the Borrower under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Collateral Agent for the benefit of the Secured Parties (as defined below);
and
          NOW, THEREFORE, in consideration of the premises and to induce the
Secured Parties to enter into the Credit Agreement and to induce the Lenders to
make their respective extensions of credit to the Borrower thereunder and the
other Secured Parties to enter into agreements with the Borrower and its
Subsidiaries, each Grantor hereby agrees with the Collateral Agent, for the
benefit of the Secured Parties, as follows:
SECTION 1. DEFINED TERMS
     1.1 Definitions.
          (a) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the New York
UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Farm Products, General Intangibles, Instruments,
Inventory, Letter-of-Credit Rights, Securities Account and Supporting
Obligations.



--------------------------------------------------------------------------------



 



2

     (b) The following terms shall have the following meanings:
          “Agreement”: this Guarantee and Collateral Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.
          “Borrower Obligations”: the collective reference to the unpaid
principal of and interest on the Loans and Reimbursement Obligations and all
other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to any Secured Party, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, any Letter of Credit, any Specified Swap
Agreement or any other document made, delivered or given in connection with any
of the foregoing, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Secured Parties that are required to be paid by the Borrower pursuant to the
terms of any of the foregoing agreements).
          “Collateral”: as defined in Section 3.
          “Collateral Account”: the collateral account established by the
Collateral Agent as provided in Section 7.1.
          “Collateral Agent Fees”: all fees, costs and expenses of the
Collateral Agent of the types described in Sections 8.1(c) and 9.4.
          “Copyrights”: (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 5), all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.
          “Copyright Licenses”: any written agreement naming any Grantor as
licensor or licensee (including, without limitation, those listed in
Schedule 5), granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.
          “Deposit Account”: as defined in the Uniform Commercial Code of any
applicable jurisdiction and, in any event, including, without limitation, any
demand, time, savings, passbook or like account maintained with a depositary
institution.
          “Distribution Date”: each date fixed by the Collateral Agent in its
sole discretion for a distribution to the relevant Secured Parties of funds held
in the Collateral Account.
          “Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.



--------------------------------------------------------------------------------



 



3

          “Foreign Subsidiary Voting Stock”: the voting Equity Interests of any
Foreign Subsidiary.
          “Grantors”: as defined in the preamble hereto, provided that for the
avoidance of doubt the surviving entity or entities resulting from the
consummation of the East/West Merger shall (without the need for further action
by any party hereto) be a “Grantor” hereunder.
          “Guarantor Obligations”: with respect to any Guarantor, all
obligations and liabilities of such Guarantor which may arise under or in
connection with this Agreement (including, without limitation, Section 2) or any
other Loan Document or Specified Swap Agreement to which such Guarantor is a
party, in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Secured Parties that
are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Loan Document or Specified Swap Agreement).
          “Guarantors”: Holdings and the Subsidiary Loan Parties, provided that
for the avoidance of doubt the surviving entity or entities resulting from the
consummation of the East/West Merger shall (without the need for further action
by any party hereto) be a “Guarantor” hereunder.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks and the Trademark Licenses, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
          “Intercompany Note”: any promissory note evidencing loans made by any
Grantor to Holdings or any of its Subsidiaries.
          “Investment Property”: the collective reference to (i) all “investment
property,” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.
          “Issuers”: the collective reference to each issuer of any Investment
Property.
          “New York UCC”: the Uniform Commercial Code as from time to time in
effect in the State of New York.
          “Obligations”: (i) in the case of the Borrower, the Borrower
Obligations and (ii) in the case of each Guarantor, its Guarantor Obligations.
          “Patents”: (i) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated therewith, including, without limitation,
any of the foregoing referred to in Schedule 5, (ii) all applications for
letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to in Schedule 5 and (iii) all rights to obtain
any reissues or extensions of the foregoing.



--------------------------------------------------------------------------------



 



4

          “Patent License”: all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 5.
          “Pledged Notes”: all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).
          “Pledged Stock”: the shares of Equity Interests listed on Schedule 2,
together with any other shares, stock certificates, options, interests or rights
of any nature whatsoever in respect of the Equity Interests of any Person that
may be issued or granted to, or held by, any Grantor while this Agreement is in
effect; provided that in no event shall more than 65% of the total outstanding
Foreign Subsidiary Voting Stock of any Foreign Subsidiary be required to be
pledged hereunder.
          “Proceeds”: all “proceeds,” as such term is defined in
Section 9-102(a)(64) of the New York UCC and, in any event, shall include,
without limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.
          “Receivable”: any right to payment for goods sold or leased or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper and whether or not it has been earned by performance (including,
without limitation, any Account).
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse the Issuing Bank pursuant to Section 2.05(e) of the Credit Agreement.
          “Secured Parties”: collectively, (a) the Administrative Agent, (b) the
Collateral Agent, (c) the Lenders and any Affiliate of any Lender to which
Borrower Obligations or Guarantor Obligations, as applicable, are owed, (d) the
Issuing Bank, (e) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document or the holder of any other
Obligations, (f) any Secured Swap Provider to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed and (g) the successors and
assigns of each of the foregoing.
          “Secured Swap Provider”: a Person with whom the Borrower has entered
into a Specified Swap Agreement arranged by any Lender or any Affiliate of a
Lender and any assignee thereof which is a Lender or Affiliate of a Lender.
          “Securities Act”: the Securities Act of 1933, as amended.
          “Specified Swap Agreement”: any Swap Agreement entered into by
Borrower or any of its Subsidiaries provided or arranged by any Person who was a
Lender or an Affiliate of a Lender at the time such Swap Agreement was entered
into.
          “Trademarks”: (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 5, and (ii) the right to obtain all renewals thereof.



--------------------------------------------------------------------------------



 



5

          “Trademark License”: any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 5.
     1.2 Other Definitional Provisions.
          (a) The words “hereof,” “herein,” “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.
     (b) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (c) Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
SECTION 2. GUARANTEE
     2.1 Guarantee.
          (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees as a primary obligor and not merely
as surety to the Collateral Agent, for the benefit of the Secured Parties and
their respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations.
     (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
     (c) Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Collateral Agent or any Secured Party hereunder.
     (d) The guarantee contained in this Section 2 shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Borrower
Obligations.
     (e) No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Collateral Agent
or any Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such



--------------------------------------------------------------------------------



 



6

Guarantor in respect of the Borrower Obligations), remain liable for the
Borrower Obligations up to the maximum liability of such Guarantor hereunder
until the Borrower Obligations are paid in full, no Letter of Credit shall be
outstanding and the Commitments are terminated.
     2.2 Right of Contribution.
          Each Subsidiary Loan Party hereby agrees that to the extent that a
Subsidiary Loan Party shall have paid more than its proportionate share of any
payment made hereunder, such Subsidiary Loan Party shall be entitled to seek and
receive contribution from and against any other Subsidiary Loan Party hereunder
which has not paid its proportionate share of such payment. Each Subsidiary Loan
Party’s right of contribution shall be subject to the terms and conditions of
Section 2.3. The provisions of this Section 2.2 shall in no respect limit the
obligations and liabilities of any Subsidiary Loan Party to the Collateral Agent
and the Secured Parties, and each Subsidiary Loan Party shall remain liable to
the Collateral Agent and the Secured Parties for the full amount guaranteed by
such Subsidiary Loan Party hereunder.
     2.3 No Subrogation.
          Notwithstanding any payment made by any Guarantor hereunder or any
set-off or application of funds of any Guarantor by the Collateral Agent or any
Secured Party, no Guarantor shall be entitled to be subrogated to any of the
rights of the Collateral Agent or any Secured Party against the Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Collateral Agent or any Secured Party for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Collateral Agent and the Secured Parties by the Borrower on account of the
Borrower Obligations are paid in full, no Letter of Credit shall be outstanding
and the Commitments are terminated. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Collateral Agent and the Secured Parties, segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Collateral Agent in the exact form received by
such Guarantor (duly indorsed by such Guarantor to the Collateral Agent, if
required), to be applied against the Borrower Obligations, whether matured or
unmatured, in such order as the Collateral Agent may determine.
     2.4 Amendments, etc. with respect to the Borrower Obligations.
          Each Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Guarantor and without notice to or
further assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Collateral Agent or any Secured Party may be rescinded
by the Collateral Agent or such Secured Party and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Collateral Agent or any
Secured Party, and the Credit Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Collateral
Agent (or the Administrative Agent, the Required Lenders or all Lenders, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Collateral Agent or any
Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Collateral Agent nor any
other Secured



--------------------------------------------------------------------------------



 



7

Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.
     2.5 Guarantee Absolute and Unconditional.
          Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Borrower Obligations and notice of or proof
of reliance by the Collateral Agent or any Secured Party upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Borrower Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Collateral Agent and the Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent or any Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Collateral Agent or any Secured Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower for the Borrower Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Collateral Agent and
any Secured Party may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as it may have against
the Borrower, any other Guarantor or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Collateral Agent or any Secured Party to make
any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Collateral Agent or any Secured Party
against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
     2.6 Reinstatement.
          The guarantee contained in this Section 2 shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Borrower Obligations is rescinded or must otherwise
be restored or returned by any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.



--------------------------------------------------------------------------------



 



8

     2.7 Payments.
          Each Guarantor hereby guarantees that payments hereunder will be paid
to the Collateral Agent for the sole benefit of the Secured Parties without
set-off or counterclaim in Dollars at the office of the Collateral Agent located
at 270 Park Avenue, New York, New York 10017.
SECTION 3. GRANT OF SECURITY INTEREST
     3.1 Grant of Security Interest.
          Subject to Section 3.2, each Grantor hereby assigns and transfers to
the Collateral Agent, and hereby grants to the Collateral Agent, for the benefit
of the Secured Parties, a security interest in, all of the following property
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of such Grantor’s Obligations:
     (a) all Accounts;
     (b) all Chattel Paper;
     (c) all Contracts;
     (d) all Deposit Accounts;
     (e) all Documents;
     (f) all Equipment;
     (g) all General Intangibles;
     (h) all Instruments;
     (i) all Intellectual Property;
     (j) all Inventory;
     (k) all Investment Property;
     (l) all Letter-of-Credit Rights;
     (m) all other personal property not otherwise described above;
     (n) all books and records pertaining to the Collateral; and
     (o) to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.
     3.2 Excluded Property.
          Notwithstanding any of the other provisions set forth in this
Section 3, this Agreement shall not constitute a grant of a security interest
in, and the Collateral shall not include, any property to the extent



--------------------------------------------------------------------------------



 



9

that such grant of a security interest (i) is prohibited by any Requirements of
Law of a Governmental Authority or requires a consent not obtained of any
Governmental Authority pursuant to such Requirement of Law, (ii) is prohibited
by, or constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property, or
(iii) in the case of any Investment Property, Pledged Stock or Pledged Note, any
applicable shareholder or similar agreement, except in each case to the extent
that such Requirement of Law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower under the Credit Agreement and the Secured Parties to
enter into agreements with the Borrower and its Subsidiaries, each Grantor
hereby represents and warrants to the Collateral Agent and each Secured Party
that:
     4.1 Title; No Other Liens.
          Except for the security interests granted to the Collateral Agent for
the benefit of the Secured Parties pursuant to this Agreement and the other
Liens permitted to exist on the Collateral by the Credit Agreement, such Grantor
owns each item of the Collateral free and clear of any and all Liens or claims
of others. No financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed in favor of the Collateral Agent, for the benefit of the
Secured Parties pursuant to this Agreement or as are permitted by the Credit
Agreement. For the avoidance of doubt, it is understood and agreed that any
Grantor may, as part of its business, grant licenses to third parties to use
Intellectual Property owned or developed by a Grantor. For purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. Each Secured Party
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Collateral Agent to
utilize, sell, lease or transfer the related Intellectual Property or otherwise
realize value from such Intellectual Property pursuant hereto.
     4.2 Perfected First Priority Lien.
          The security interests granted pursuant to this Agreement (i) upon
completion of the filings and other actions specified on Schedule 3 (which, in
the case of all filings and other documents referred to on such Schedule, have
been delivered to the Collateral Agent in completed and duly executed form) will
constitute valid perfected security interests in all of the Collateral to which
Article 9 of the New York UCC is applicable in favor of the Collateral Agent,
for the benefit of the Secured Parties, as collateral security for the
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any such
Collateral from such Grantor and (ii) are prior to all other Liens on the
Collateral to which Article 9 of the New York UCC is applicable in existence on
the date hereof except for Liens permitted by the Credit Agreement to have
priority over the security interests granted pursuant to this Agreement.
     4.3 Jurisdiction of Organization; Chief Executive Office.
          On the date hereof, such Grantor’s jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified on Schedule 4. Such



--------------------------------------------------------------------------------



 



10

Grantor has furnished to the Collateral Agent a certified charter, certificate
of incorporation or other organizational document and a long-form good standing
certificate as of a date which is recent to the date hereof.
     4.4 Farm Products.
          None of the Collateral constitutes, or is the Proceeds of, Farm
Products.
     4.5 Investment Property.
          (a) The shares of Pledged Stock pledged by such Grantor hereunder
constitute all the issued and outstanding shares of all classes of the Equity
Interests of each Issuer owned by such Grantor or, in the case of Foreign
Subsidiary Voting Stock, if less, 65% of the outstanding Foreign Subsidiary
Voting Stock of each relevant Issuer.
     (b) All the shares of the Pledged Stock have been duly and validly issued
and are fully paid and nonassessable.
     (c) Each of the Pledged Notes constituting Collateral constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
     (d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement.
     4.6 Receivables.
          With respect to the Receivables constituting Collateral of any Grantor
only: (a) No amount payable to such Grantor under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Collateral Agent.
     (b) None of the obligors on any Receivables is a Governmental Authority.
     (c) The amounts represented by such Grantor to the Secured Parties from
time to time as owing to such Grantor in respect of the Receivables will at such
times be accurate.
     4.7 Intellectual Property.
          With respect to the Intellectual Property constituting Collateral of
any Grantor only: (a) Schedule 5 lists or describes all Copyrights, Trademarks,
Patents and applications for the foregoing owned by such Grantor in its own name
on the date hereof and all Copyright Licenses, Patent Licenses and Trademark
Licenses.
     (b) On the date hereof, all material Intellectual Property is valid,
subsisting, unexpired and enforceable, has not been abandoned and, to the
knowledge of such Grantor, does not infringe the intellectual property rights of
any other Person.



--------------------------------------------------------------------------------



 



11

     (c) Except as set forth in Schedule 5 hereto, on the date hereof, none of
the Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.
     (d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.
     (e) No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any Intellectual Property or such Grantor’s ownership interest
therein, or (ii) which, if adversely determined, would have a material adverse
effect on the value of any Intellectual Property.
     4.8 Deposit Accounts, Securities Accounts.
          Schedule 6 hereto sets forth each Deposit Account or Securities
Account constituting Collateral in which any Grantor has any interest on the
date hereof.
SECTION 5. COVENANTS
          Each Grantor covenants and agrees with the Collateral Agent for the
benefit of the Secured Parties that, from and after the date of this Agreement
until the Obligations (other than contingent indemnity obligations not then due
and payable) shall have been paid in full, no Letter of Credit shall be
outstanding and the Commitments shall have terminated:
     5.1 Delivery of Instruments, Certificated Securities and Chattel Paper.
          If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument, Certificated Security
or Chattel Paper constituting Collateral, such Instrument, Certificated Security
or Chattel Paper shall be immediately delivered to the Collateral Agent, duly
indorsed in a manner satisfactory to the Collateral Agent, to be held as
Collateral pursuant to this Agreement.
     5.2 Maintenance of Insurance.
          (a) Such Grantor will maintain, with financially sound and reputable
companies, insurance policies (i) insuring the Inventory and Equipment against
loss by fire, explosion, theft and such other casualties as may be reasonably
satisfactory to the Collateral Agent and (ii) to the extent requested by the
Collateral Agent, insuring such Grantor against liability for personal injury
and property damage relating to such Inventory and Equipment, such policies to
be in such form and amounts and having such coverage as may be reasonably
satisfactory to the Collateral Agent.
     (b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
unless the insurer gives at least 30 days notice to the Collateral Agent,
(ii) name the Collateral Agent as insured party or loss payee, as applicable,
and (iii) be reasonably satisfactory in all other respects to the Collateral
Agent.
     (c) The Borrower shall deliver to the Collateral Agent a report of a
reputable insurance broker with respect to such insurance substantially
concurrently with each delivery of the Borrower’s audited annual financial
statements and such supplemental reports with respect thereto as the Collateral
Agent may from time to time reasonably request.



--------------------------------------------------------------------------------



 



12

     5.3 Payment of Obligations.
          Such Grantor will pay and discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes,
assessments and governmental charges or levies imposed upon the Collateral or in
respect of income or profits therefrom, as well as all claims of any kind
(including, without limitation, claims for labor, materials and supplies)
against or with respect to the Collateral, except that no such charge need be
paid if the amount or validity thereof is currently being contested in good
faith by appropriate proceedings, reserves in conformity with GAAP with respect
thereto have been provided on the books of such Grantor and such proceedings
could not reasonably be expected to result in the sale, forfeiture or loss of
any material portion of the Collateral or any interest therein.
     5.4 Maintenance of Perfected Security Interest; Further Documentation.
          (a) Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the Loan Documents to dispose of the Collateral.
     (b) Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Collateral Agent may reasonably request, all in reasonable detail.
     (c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts and Letter-of-Credit
Rights constituting Collateral and any other relevant Collateral, taking any
actions necessary to enable the Collateral Agent to obtain “control” (within the
meaning of the applicable Uniform Commercial Code) with respect thereto.
Notwithstanding anything in this Agreement to the contrary (other than with
respect to (i) Investment Property and (ii) Deposit Accounts and Securities
Accounts), no Grantor shall be required to take any actions to perfect or
maintain the Collateral Agent’s security interest with respect to any personal
property Collateral which (i) cannot be perfected or maintained by filing a
financing statement under the Uniform Commercial Code and (ii) has a fair market
value which, together with the value of all other personal property Collateral
of all Grantors with respect to which a security interest is not perfected or
maintained in reliance on this sentence, does not exceed $2,500,000.
     (d) Subject to Section 5.11, such Grantor will not establish any additional
Deposit Accounts or Securities Accounts constituting Collateral without
executing and delivering, concurrently with the establishment of such account, a
control agreement in form and substance satisfactory to the Collateral Agent and
the related depositary bank or securities intermediary, as the case may be, in
order to perfect the security interests of the Collateral Agent in such account
under the Uniform Commercial Code.
     5.5 Changes in Locations, Name, etc.
          Such Grantor will not, except upon 15 days’ prior written notice to
the Collateral Agent and delivery to the Collateral Agent and the Administrative
Agent of all additional financing statements



--------------------------------------------------------------------------------



 



13

and other documents reasonably requested by the Collateral Agent or the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein:
     (i) change its jurisdiction of organization from that referred to in
Section 4.3; or
     (ii) change its name.
     5.6 Notices.
          Such Grantor will advise the Collateral Agent and the Administrative
Agent promptly, in reasonable detail (which notice shall specify that it is
being delivered pursuant to this Section), of:
     (a) any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Collateral Agent to exercise any of its
remedies hereunder; and
     (b) the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
     5.7 Investment Property.
          (a) If such Grantor shall become entitled to receive or shall receive
any certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Stock, or otherwise in respect thereof,
such Grantor shall accept the same as the agent of the Collateral Agent for the
benefit of the Secured Parties, hold the same in trust for the Collateral Agent
for the benefit of the Secured Parties and deliver the same forthwith to the
Collateral Agent in the exact form received, duly indorsed by such Grantor to
the Collateral Agent, if required, together with an undated stock power covering
such certificate duly executed in blank by such Grantor and with, if the
Collateral Agent so requests, signature guaranteed, to be held by the Collateral
Agent, subject to the terms hereof, as additional collateral security for the
Secured Obligations. Any sums paid upon or in respect of the Investment Property
upon the liquidation or dissolution of any Issuer shall be paid over to the
Collateral Agent to be held by it hereunder as additional collateral security
for the Secured Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property or any property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, be
delivered to the Collateral Agent to be held by it hereunder as additional
collateral security for the Secured Obligations. If any sums of money or
property so paid or distributed in respect of the Investment Property shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Collateral Agent, hold such money or property in trust
for the Collateral Agent for the benefit of the Secured Parties, segregated from
other funds of such Grantor, as additional collateral security for the Secured
Obligations.
     (b) Without the prior written consent of the Collateral Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any Equity Interests of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Equity
Interests of any nature of any Issuer, except to the extent permitted by the
Credit Agreement, (ii) sell, assign, transfer, exchange, or otherwise dispose
of, or grant any option with respect to, the Investment Property or Proceeds
thereof (except pursuant to a transaction expressly permitted by the Credit
Agreement), (iii)



--------------------------------------------------------------------------------



 



14

create, incur or permit to exist any Lien or option in favor of, or any claim of
any Person with respect to, any of the Investment Property or Proceeds thereof,
or any interest therein, except for the security interests created by this
Agreement and the Liens permitted by the Credit Agreement or (iv) enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Collateral Agent to sell, assign or transfer any of the Investment Property or
Proceeds thereof.
     (c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Collateral Agent promptly in writing
of the occurrence of any of the events described in Section 5.7(a) with respect
to the Investment Property issued by it and (iii) the terms of Sections 6.3(c)
and 6.6 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 6.3(c) or 6.6 with respect to the
Investment Property issued by it.
     5.8 Receivables.
          (a) Other than in the ordinary course of business consistent with its
past practice, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could reasonably be expected to adversely affect the value
thereof.
     (b) Such Grantor will deliver to the Collateral Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables.
     5.9 Intellectual Property.
          (a) Except to the extent any Grantor reasonably determines that any
Intellectual Property is no longer used or useful in its business, such Grantor
(either itself or through licensees) will (i) continue to use commercially each
material Trademark in order to maintain such Trademark in full force free from
any claim of abandonment for non-use, (ii) maintain as in the past the quality
of products and services offered under such Trademark, (iii) use such Trademark
with the appropriate notice of registration and all other notices and legends
required by applicable Requirements of Law, (iv) not adopt or use any mark which
is confusingly similar or a colorable imitation of such Trademark unless the
Collateral Agent, for the benefit of the Secured Parties, shall obtain a
perfected security interest in such mark pursuant to this Agreement and (v) not
(and not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark may become invalidated or impaired in
any way.
     (b) Such Grantor (either itself or through licensees) will not do any act,
or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.
     (c) Such Grantor (either itself or through licensees) (i) will employ each
material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or otherwise impaired.
Such Grantor will not (either itself or through licensees) do any act whereby
any material portion of the Copyrights may fall into the public domain.



--------------------------------------------------------------------------------



 



15

     (d) Such Grantor (either itself or through licensees) will not do any act
that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.
     (e) Such Grantor will notify the Collateral Agent immediately if it knows,
or has reason to know, that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any final or non-appealable adverse determination or
development (including, without limitation, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Grantor’s ownership of, or the validity
of, any material Intellectual Property or such Grantor’s right to register the
same or to own and maintain the same.
     (f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Collateral Agent within five Business Days after the last day of
the fiscal quarter in which such filing occurs. Upon request of the Collateral
Agent, such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Collateral Agent may
request to evidence the Collateral Agent’s security interest in any Copyright,
Patent or Trademark and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.
     (g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.
     (h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Collateral Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek appropriate relief and to recover any and
all damages for such infringement, misappropriation or dilution.
     5.10 Commercial Tort Claims.
          Such Grantor shall advise the Collateral Agent promptly of any
Commercial Tort Claim held by such Grantor in excess of $1,000,000 and shall
promptly execute a supplement to this Agreement in form and substance
satisfactory to the Collateral Agent to grant security interests in such
Commercial Tort Claim to the Collateral Agent for the benefit of the Secured
Parties.
     5.11 Deposit Accounts, Securities Accounts.
          No Grantor shall establish or maintain a Deposit Account or Securities
Account for which such Grantor has not delivered to the Collateral Agent a
control agreement executed by all parties relevant thereto, provided that the
Grantors shall not be required to enter into control agreements with respect to
any Deposit Accounts or Securities Accounts having an aggregate balance of less
than $1,000,000.



--------------------------------------------------------------------------------



 



16

SECTION 6. REMEDIAL PROVISIONS
     6.1 Certain Matters Relating to Receivables.
          (a) After an Event of Default has occurred and is continuing, the
Collateral Agent shall have the right to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Collateral Agent may require in connection with such test verifications.
     (b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables. The Collateral Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Collateral Agent, upon the request of the
Required Lenders or the Administrative Agent, at any time after the occurrence
and during the continuance of an Event of Default, any payments of Receivables,
when collected by any Grantor, (i) shall be forthwith (and, in any event, within
two Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent if required, in the Collateral
Account, subject to withdrawal by the Collateral Agent for the account of the
Secured Parties only as provided in Section 7.4, and (ii) until so turned over,
shall be held by such Grantor in trust for the Collateral Agent and the other
Secured Parties, segregated from other funds of such Grantor. Each such deposit
of Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.
     (c) At the Collateral Agent’s request, upon the occurrence and during the
continuance of an Event of Default, each Grantor shall deliver to the Collateral
Agent all original and other documents evidencing, and relating to, the
agreements and transactions which gave rise to the Receivables, including,
without limitation, all original orders, invoices and shipping receipts.
     6.2 Communications with Obligors; Grantors Remain Liable.
          (a) The Collateral Agent in its own name or in the name of others may
at any time after the occurrence and during the continuance of an Event of
Default and after prior notice to the Grantors communicate with obligors under
the Receivables to verify with them to the Collateral Agent’s satisfaction the
existence, amount and terms of any Receivables.
     (b) After the occurrence and during the continuance of an Event of Default
and at the direction of the Administrative Agent, the Collateral Agent in its
own name or in the name of others may, and upon the request of the Collateral
Agent each Grantor shall, notify obligors on the Receivables that the
Receivables have been assigned to the Collateral Agent for the benefit of the
Secured Parties and that payments in respect thereof shall be made directly to
the Collateral Agent.
     (c) Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Collateral Agent nor any Secured Party shall have any obligation or liability
under any Receivable (or any agreement giving rise thereto) by reason of or
arising out of this Agreement or the receipt by the Collateral Agent nor any
Secured Party of any payment relating thereto, nor shall the Collateral Agent or
any Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any



--------------------------------------------------------------------------------



 



17

performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
     6.3 Pledged Stock.
          (a) Unless an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have given notice to the relevant Grantor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Stock and all payments made in respect of the
Pledged Notes, in each case paid in the normal course of business of the
relevant Issuer and consistent with past practice, to the extent permitted in
the Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.
     (b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Collateral Agent shall have the right to receive
any and all cash dividends, payments or other Proceeds paid in respect of the
Investment Property and make application thereof to the Secured Obligations in
such order as the Collateral Agent may determine, and (ii) any or all of the
Investment Property shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Collateral Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.
     (c) Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) upon delivery of any notice to such
effect pursuant to Section 6.3(a), pay any dividends or other payments with
respect to the Investment Property directly to the Collateral Agent.
     6.4 Proceeds to be Turned Over To Collateral Agent.
          In addition to the rights of the Collateral Agent and the Secured
Parties specified in Section 6.1 with respect to payments of Receivables, if an
Event of Default shall occur and be continuing, and the Collateral Agent, upon
the request of the Administrative Agent, shall have given notice thereof to the
Grantors, all Proceeds received by any Grantor consisting of cash, checks and
other near-cash items shall be held by such Grantor in trust for the Collateral
Agent and the Secured Parties, segregated from



--------------------------------------------------------------------------------



 



18

other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Collateral Agent in the exact form received by such
Grantor (duly indorsed by such Grantor to the Collateral Agent, if required).
All Proceeds received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a Collateral Account maintained under its sole dominion and
control in accordance with Section 7.1. All Proceeds while held by the
Collateral Agent in a Collateral Account (or by such Grantor in trust for the
Secured Parties) shall continue to be held as collateral security for all the
Secured Obligations and shall not constitute payment thereof until applied as
provided in Section 7.4.
     6.5 Code and Other Remedies.
          If an Event of Default shall occur and be continuing, upon the request
of the Administrative Agent or the Required Lenders, the Collateral Agent, on
behalf of the Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the New York UCC or any other
applicable law. Without limiting the generality of the foregoing, the Collateral
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Secured Party or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. Any Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Collateral Agent’s request, to assemble the
Collateral and make it available to the Collateral Agent at places which the
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 6.5, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Secured Obligations, in such order as the Collateral
Agent may elect, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Collateral Agent account for the surplus, if any, to any Grantor. To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against the Secured Parties arising out of the exercise by them
of any rights hereunder. If any notice of a proposed sale or other disposition
of Collateral shall be required by law, such notice shall be deemed reasonable
and proper if given at least 10 days before such sale or other disposition.
     6.6 Registration Rights.
          (a) If the Collateral Agent shall determine to exercise its right to
sell any or all of the Pledged Stock pursuant to Section 6.5, and if in the
opinion of the Collateral Agent it is necessary or advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant Grantor will cause the Issuer thereof to
(i) execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Collateral Agent,
necessary or



--------------------------------------------------------------------------------



 



19

advisable to register the Pledged Stock, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) use its best efforts to cause
the registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Collateral Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Collateral Agent shall designate and
to make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) which will satisfy the provisions of
Section 11(a) of the Securities Act.
     (b) Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
     (c) Each Grantor agrees to use its best efforts to do or cause to be done
all such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.6 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.6 will cause irreparable injury to the Collateral Agent and the
Secured Parties, that the Collateral Agent and the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.6 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.
     6.7 Deficiency.
          Each Grantor shall remain liable for any deficiency if the proceeds of
any sale or other disposition of the Collateral are insufficient to pay the
Secured Obligations and the fees and disbursements of any attorneys employed by
the Collateral Agent or any Secured Party to collect such deficiency.
SECTION 7. THE COLLATERAL ACCOUNT; DISTRIBUTIONS
     7.1 The Collateral Account.
          At such time as the Collateral Agent deems appropriate, there shall be
established and, at all times thereafter until this Agreement shall have
terminated, the Collateral Agent shall maintain a separate collateral account
under its sole dominion and control (the “Collateral Account”). All moneys which
are received by the Collateral Agent or any agent or nominee of the Collateral
Agent in respect of the Collateral, whether in connection with the exercise of
the remedies provided in this Agreement or any



--------------------------------------------------------------------------------



 



20

Security Document, shall be deposited in the Collateral Account and held by the
Collateral Agent as part of the Collateral and applied in accordance with the
terms of this Agreement.
     7.2 Control of Collateral Account.
       All right, title and interest in and to the Collateral Account shall vest
in the Collateral Agent, and funds on deposit in the Collateral Account shall
constitute part of the Collateral. The Collateral Account shall be subject to
the exclusive dominion and control of the Collateral Agent.
     7.3 Investment of Funds Deposited in Collateral Account.
       The Collateral Agent may, but is under no obligation to, invest and
reinvest moneys on deposit in the Collateral Account at any time in Permitted
Investments. All such investments and the interest and income received thereon
and the net proceeds realized on the sale or redemption thereof shall be held in
the Collateral Account and constitute Collateral. The Collateral Agent shall not
be responsible for any diminution in funds resulting from such investments or
any liquidation prior to maturity.
     7.4 Application of Moneys.
     (a) The Collateral Agent shall have the right at any time to apply moneys
held by it in the Collateral Account to the payment of due and unpaid Collateral
Agent Fees.
     (b) All remaining moneys held by the Collateral Agent in the Collateral
Account or received by the Collateral Agent with respect to the Collateral
shall, to the extent available for distribution (it being understood that the
Collateral Agent may liquidate investments prior to maturity in order to make a
distribution pursuant to this Section 7.4), be distributed by the Collateral
Agent on each Distribution Date in the following order of priority (with such
distributions being made by the Collateral Agent to the respective
representatives for the Secured Parties as provided in Section 7.4(d), and each
such representative shall be responsible for insuring that amounts distributed
to it are distributed to its Secured Parties in the order of priority set forth
below):
     First: to the Collateral Agent for any unpaid Collateral Agent Fees and
then to any Secured Party which has theretofore advanced or paid any Collateral
Agent Fees constituting administrative expenses allowable under Section 503(b)
of the Bankruptcy Code, an amount equal to the amount thereof so advanced or
paid by such Secured Party and for which such Secured Party has not been
reimbursed prior to such Distribution Date, and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the amounts of such
Collateral Agent Fees advanced by the respective Secured Parties and remaining
unpaid on such Distribution Date;
     Second: to any Secured Party which has theretofore advanced or paid any
Collateral Agent Fees other than such administrative expenses described in
clause First above, an amount equal to the amount thereof so advanced or paid by
such Secured Party and for which such Secured Party has not been reimbursed
prior to such Distribution Date, and, if such moneys shall be insufficient to
pay such amounts in full, then ratably (without priority of any one over any
other) to such Secured Parties in proportion to the amounts of such Collateral
Agent Fees advanced by the respective Secured Parties and remaining unpaid on
such Distribution Date;
     Third, to the Secured Parties, the amount then due and owing and remaining
unpaid in respect of the Obligations, pro rata among the Secured Parties to
which such Obligations are then



--------------------------------------------------------------------------------



 



21

due and owing based on the respective amounts thereof, until such Obligations
are paid or cash collateralized (to the extent not then due and payable) in
full;
     Fourth (this clause being applicable only if an Event of Default shall have
occurred and be continuing), to the Secured Parties, the amount of unpaid
principal, interest, fees, charges, costs and expenses in respect of the
Obligations, pro rata among the Secured Parties holding such Obligations based
on the respective amounts thereof, until such Obligations are paid or cash
collateralized (to the extent not then due and payable) in full;
     Fifth, any balance remaining after the Obligations shall have been paid or
cash collateralized in full, no Letters of Credit shall be outstanding and the
Commitments shall have terminated shall be paid over to the Borrower or to
whomsoever may be lawfully entitled to receive the same.
     (c) The term “unpaid” as used in clause Third and Fourth of Section 7.4(b)
refers:
     (i) in the absence of a bankruptcy proceeding with respect to the relevant
Grantor(s), to all amounts of the Obligations outstanding as of a Distribution
Date, and
     (ii) during the pendency of a bankruptcy proceeding with respect to the
relevant Grantor(s), to all amounts allowed (within the meaning of Title 11 of
the United States Code entitled “Bankruptcy”) by the bankruptcy court in respect
of the Obligations as a basis for distribution (including estimated amounts, if
any, allowed in respect of contingent claims),
to the extent that prior distributions have not been made in respect thereof.
     (d) The Collateral Agent shall make all payments and distributions under
this Section 7.4 on account of Obligations to the Administrative Agent, pursuant
to directions of the Administrative Agent, for re-distribution in accordance
with the provisions of the Credit Agreement.
     7.5 Collateral Agent’s Calculations.
       In making the determinations and allocations required by Section 7.4, the
Collateral Agent may conclusively rely upon information supplied by the
Administrative Agent as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Obligations and, as to the amounts
of any other Obligations, information supplied by the holder thereof, and the
Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied. All distributions made by the
Collateral Agent pursuant to Section 7.4 shall be (subject to any decree of any
court of competent jurisdiction) final (absent manifest error), and the
Collateral Agent shall have no duty to inquire as to the application by the
Administrative Agent of any amounts distributed to them.
SECTION 8. THE COLLATERAL AGENT
     8.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.
         (a) Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such



--------------------------------------------------------------------------------



 



22

Grantor or in its own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s
security interest in such Intellectual Property (and the associated goodwill)
and general intangibles of such Grantor relating thereto or represented thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
     (iv) execute, in connection with any sale provided for in Section 6.5 or
6.6, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
     (v) (1)  direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct;
(2) ask or demand for, collect, and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral; (3) sign and indorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and Collateral Agent’s security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.
     Anything in this Section 8.1(a) to the contrary notwithstanding, the
Collateral Agent agrees that it will not exercise any rights under the power of
attorney provided for in this Section 8.1(a) unless an Event of Default shall
have occurred and be continuing.



--------------------------------------------------------------------------------



 



23

     (b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
     (c) The expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Section 8.1, together with interest
thereon at the rate applicable thereto under Section 2.13(c) of the Credit
Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.
     (d) Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
     8.2 Appointment of Collateral Agent as Agent for the Secured Parties.
         By acceptance of the benefits of this Agreement and the Security
Documents, each Secured Party shall be deemed irrevocably (i) to consent to the
appointment of the Collateral Agent as its agent hereunder and under the
Security Documents, (ii) to confirm that the Collateral Agent shall have the
authority to act as the exclusive agent of such Secured Party for enforcement of
any provisions of this Agreement and the Security Documents against any Grantor
or the exercise of remedies hereunder or thereunder, (iii) to agree that such
Secured Party shall not take any action to enforce any provisions of this
Agreement or any Security Document against any Grantor or to exercise any remedy
hereunder or thereunder and (iv) to agree to be bound by the terms of this
Agreement and the Security Documents.
     8.3 Duty of Collateral Agent.
          The Collateral Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Collateral Agent deals with similar property for its own
account. No Secured Party nor any of its officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Collateral Agent and
the Secured Parties hereunder are solely to protect the Collateral Agent’s and
the Secured Parties’ interests in the Collateral and shall not impose any duty
upon the Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.
     8.4 Execution of Financing Statements.
          Pursuant to any applicable law, each Grantor authorizes the Collateral
Agent to file or record financing statements and other filing or recording
documents or instruments with respect to the Collateral without the signature of
such Grantor in such form and in such offices as the Collateral Agent determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement. Each Grantor authorizes the Collateral Agent to use the collateral
description “all personal property” in any such financing statement. Each
Grantor hereby ratifies and authorizes the filing by the Collateral Agent of any
financing statement with respect to the Collateral made prior to the date
hereof.



--------------------------------------------------------------------------------



 



24

     8.5 General Provisions.
          The Collateral Agent shall be entitled to all of the benefits of
Article VIII of the Credit Agreement.
     8.6 Authority of Collateral Agent.
          Each Grantor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Collateral Agent and the other Secured Parties, be governed by this Agreement
and by such other agreements as may exist from time to time among them, but, as
between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
SECTION 9. MISCELLANEOUS
     9.1 Amendments in Writing.
          None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except with the consent of the
Collateral Agent and in accordance with Section 9.02 of the Credit Agreement.
     9.2 Notices.
          All notices, requests and demands to or upon the Administrative Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 9.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1 or such other address specified in
writing to the Administrative Agent in accordance with such Section. All
notices, requests and demands to or upon the Collateral Agent shall be effected
in the manner provided for in Section 9.01 of the Credit Agreement and shall be
addressed to the Collateral Agent at 270 Park Avenue, New York, New York 10017.
     9.3 No Waiver by Course of Conduct; Cumulative Remedies.
          Neither the Collateral Agent nor any Secured Party shall by any act
(except by a written instrument pursuant to Section 9.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent or any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Collateral Agent or such
Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.



--------------------------------------------------------------------------------



 



25

     9.4 Enforcement Expenses; Indemnification.
     (a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable expenses incurred hereunder as provided in
Section 9.03 of the Credit Agreement.
     (b) Without limitation of its indemnification obligations under the other
Loan Documents, each Grantor jointly and severally agrees to indemnify the
Collateral Agent and the other Indemnitees (as defined in Section 9.03 of the
Credit Agreement) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating hereto,
or to the Collateral, whether or not any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.
     (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 9.4 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 9.4 shall be payable on written demand therefor.
     9.5 Successors and Assigns.
           This Agreement shall be binding upon the successors and assigns of
each Grantor and shall inure to the benefit of the Collateral Agent and the
Secured Parties and their successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent.
     9.6 Setoff.
           If an Event of Default shall have occurred and be continuing, each
Secured Party and each of its Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Secured Party
or Affiliate to or for the credit or the account of the Borrower against any of
and all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Secured Party under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Secured Party may have.
     9.7 Counterparts.
           This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy or other
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.



--------------------------------------------------------------------------------



 



26

     9.8 Severability.
           Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     9.9 Section Headings.
           The Section headings used in this Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.
     9.10 Integration.
           This Agreement and the other Loan Documents represent the agreement
of the Grantors, the Collateral Agent and the Secured Parties with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Collateral Agent or any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.
     9.11 GOVERNING LAW.
           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     9.12 Submission To Jurisdiction; Waivers.
           Each Grantor hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 9.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.



--------------------------------------------------------------------------------



 



27

     9.13 Acknowledgements.
           Each Grantor hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
     (b) neither the Collateral Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Agent and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
     9.14 Additional Grantors.
           Each Subsidiary of the Borrower that is required to become a party to
this Agreement pursuant to Section 5.12 of the Credit Agreement shall become a
Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex I hereto.
     9.15 Releases.
           (a) At such time as the Loans and the other Obligations (other than
Obligations in respect of Specified Swap Agreements) shall have been paid in
full and the Commitments have been terminated, the Collateral shall be released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Collateral Agent
and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Collateral Agent shall deliver to
such Grantor any Collateral held by the Collateral Agent hereunder, and execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination.
           (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Collateral Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. At the request and sole expense of the Borrower, a Subsidiary
Loan Party shall be released from its obligations hereunder in the event that
all the Equity Interests of such Subsidiary Loan Party shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Credit
Agreement; provided that the Borrower shall have delivered to the Collateral
Agent, at least ten Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Subsidiary Loan Party and
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.



--------------------------------------------------------------------------------



 



28

     9.16 WAIVER OF JURY TRIAL.
           EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.



--------------------------------------------------------------------------------



 



29

          IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
and Collateral Agreement to be duly executed and delivered as of the date first
above written.

            JPMORGAN CHASE BANK, N.A., as Collateral Agent
      By:   /s/ Peter B. Thauer         Name:   Peter B. Thauer        Title:  
Executive Director        DEX MEDIA EAST, INC.
      By:      /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Senior Vice President and Secretary        DEX MEDIA EAST, LLC
      By:      /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Senior Vice President and Secretary        DEX MEDIA EAST FINANCE CO.
      By:      /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Senior Vice President and Secretary     

